195 S.W.3d 874 (2006)
Marsha CHAMBERS, Appellant
v.
JUSTICE COURT PRECINCT ONE, Appellee.
No. 05-05-01232-CV.
Court of Appeals of Texas, Dallas.
June 30, 2006.
*875 Marsha Chambers, Kaufman, pro se.
S. Cass Weiland, Dallas, for Appellee.
Before Justices WRIGHT, MOSELEY, and LANG.

OPINION
Opinion by Justice WRIGHT.
Marsha Chambers appeals the district court's order dismissing her appeal from the justice court for lack of jurisdiction. In fifteen issues, appellant contends the district court erred in granting appellee's motion to dismiss. We affirm the district court's order.
After a hearing in the justice court, the court divested appellant of ownership of over 100 animals and ordered the animals to be given to a nonprofit animal shelter, pound, or society for the protection of animals. Appellant then appealed to the district court. The State responded by filing a motion to dismiss for lack of jurisdiction alleging that appellant's appeal to the district court was statutorily barred. The district court subsequently dismissed appellant's suit for lack of jurisdiction.
Chapter 821 of the Texas Health and Safety Code provides justice courts with special and limited jurisdiction over forfeiture of animals found in situations constituting cruelty to animals. TEX. HEALTH & SAFETY CODE ANN. § 821.025 (Vernon Supp. 2005); Pitts v. State, 918 S.W.2d 4, 5 (Tex. App.-Houston [14th Dist.] 1995, no writ). The legislature specifically limited the right to appeal in these cases. TEX. HEALTH & SAFETY CODE ANN. § 821.025. The owner may only appeal if the justice court orders the animal to be sold at a public auction. Id. Otherwise, the justice court's order cannot be appealed. See id. Specifically, this statutory bar on appeals extends to an order "to give the animal to a nonprofit animal shelter, pound, or society for the protection of animals." Id.
Here, appellant was ordered to give the animals to the Dallas Society for the Prevention of Cruelty to Animals, d/b/a SPCA of Texas, a "society for the protection of animals." Because section 821.025 grants the right to appeal only in cases involving an order to sell the animals at a public auction and does not extend to an order to give the animals to an animal protection agency, appellant has no right to appeal. We overrule appellant's issues.
We affirm the district court's order dismissing for lack of jurisdiction.